Citation Nr: 1824541	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-40 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

A-L Evans, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to January 1976.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2013 rating decision of the Jackson, Mississippi, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in April 2017.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran's service treatment records are silent for any complaints or treatment for a low back problem.  However, VA medical records show complaints of back pain beginning in July 2011.  In his November 2014 substantive appeal, the Veteran indicated that it was hard for him to get out of bed.  During his April 2017 Travel Board hearing, the Veteran said that he hurt his back when moving artillery in service.  After separation from service, he stated that his back did not bother him until he changed jobs and had to move things.  The Board finds that the Veteran's contentions warrant the scheduling of a VA spine examination to address the nature and etiology of his claimed disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant VA treatment records since September 2015.  If no relevant records exist, the claims file should be annotated to reflect such.

2.  Schedule the Veteran for a VA spine examination to determine the nature and etiology of his claimed low back disability.  The entire electronic claims file must be reviewed by the examiner.  The examiner is to conduct all necessary tests and studies and provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a low back disability is related to the Veteran's active service.  The examination report must include a complete rationale for all opinions expressed.

3.  Finally, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012) only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

